DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              FANIE SIMON,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-2280

                              [May 10, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Steven J. Levin, Judge; L.T. Case No. 562014CF001910A.

  Carey Haughwout, Public Defender, and Brad R. Schlesinger, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Paul Patti, III,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.